      Case: 1:20-cv-03843 Document #: 52 Filed: 03/10/21 Page 1 of 1 PageID #:620




                       IN THE UNITED STATES DISTRICT COURT
                                     FOR THE
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 Melissa Thornley et al,

 Plaintiff(s),

 v.                                                  Case No. 20 cv 3843
                                                     Judge
 Clearview AI, Inc.,

 Defendant(s).

                                           ORDER

Pursuant to the ruling by the USCA [48], this case is remanded to the Circuit Court of Cook
County. The Clerk of Court is directed to remand this case to the Circuit Court of Cook County
forthwith.




Date: 3/10/2021                                    /s/Sharon Johnson Coleman
                                                   Sharon Johnson Coleman
                                                   United States District Judge
